Citation Nr: 0939376	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  04-17 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the residuals of a 
right eye injury.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from January 1943 to 
February 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Thereafter, the Veteran's claims file was transferred 
to the RO in Newark, New Jersey.  

In February 2006, the Board remanded this case for additional 
development.  It has since returned to the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Myopia, a refractive error, was noted on the Veteran's 
enlistment examination and preexisted service.

2.  There is no competent or credible evidence of a nexus 
between a current right eye disability and military service.  


CONCLUSION OF LAW

Residuals of a right eye injury were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.306 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  By 
letters dated in March 2001, May 2001, and March 2006, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain.  By letter dated in 
January 2009, the RO provided notice how disability ratings 
and effective dates are determined.  The claim was 
readjudicated in the August 2009 Supplemental Statement of 
the Case (SSOC).  

The February 2006 remand directed additional development.  
Specifically, the RO was to obtain release authorizations to 
secure various physician records and to inform the Veteran 
that adjudication would go forward without certain treatment 
records unless he obtained them.  By letter dated in March 
2006, the AMC requested the appropriate releases and advised 
the Veteran of the necessary information as indicated in the 
remand.  

Numerous authorizations were submitted following the remand 
and the AMC attempted to obtain various records.  Records 
were received from Dr. Reynolds.  Kings Highway Center and 
the New York Eye and Ear Infirmary responded that no records 
were available.  Several providers did not respond despite 
multiple requests for records.  Requests for records from Dr. 
Schwartz and Dr. Schrier were returned to sender and the 
Veteran was notified.  The Board acknowledges that in March 
2007, the Veteran submitted releases for records from Dr. 
Savetsky, Dr. Glasser, Dr. Socha, Dr. Sosin, Dr. Wegweiser, 
Dr. Russo, and Brookdale Surgical Associates.  On review, it 
does not appear that the AMC requested records from these 
providers.  In April 2009, however, the AMC notified the 
Veteran that the authorizations were expired and he was asked 
to complete new releases.  To date, new releases have not 
been received for these providers and therefore, additional 
development is not required.  

The Veteran was provided a VA eye examination in April 2001, 
but a medical opinion was not obtained.  The February 2006 
remand directed that an additional VA examination should be 
scheduled "if and only if treatment records show either 
treatment for an eye disability contemporaneous with 
separation from military service, or competent evidence of a 
nexus linking a current eye disorder to service".  (emphasis 
in the original)  As discussed below, evidence of record does 
not establish such findings and therefore, a medical 
examination is not required.  

On review, VA has satisfied its duty to assist, to include 
the development as directed in the February 2006 remand.  
Therefore, additional remand is not required.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  With a chronic disease shown as such in service so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(a).

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and are not a disease or injury within 
the meaning of applicable legislation.  See 38 C.F.R. §§ 
3.303(c), 4.9.  VA regulations specifically prohibit service 
connection for refractive errors of the eyes unless such 
defect was subjected to a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90; 
55 Fed. Reg. 45711 (1990). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. 

At his June 2004 RO hearing and in various statements, the 
Veteran reported that in 1943, while on a train from Camp 
Perry to Camp Campbell, a coal cinder entered his right eye.  
He indicated that a doctor on the train removed the cinder, 
but that following this, his eye started to deteriorate.  The 
Veteran specifically maintains that this injury resulted in 
an infection and ultimately, in more recent years, blindness 
in the right eye, necessitating a cornea transplant.  

Enlistment examination in December 1942 noted myopia.  The 
Veteran underwent an ophthalmologic examination in April 
1944.  At that time, he reported frontal headaches with onset 
of wearing newly issued GI glasses.  Objectively, the 
external examination and media and fundus were reported as 
negative.  The Veteran underwent an additional ophthalmologic 
examination in December 1945.  He reported dizziness and 
headaches for about two years.  There were no findings 
pertaining to a right eye injury.  The February 1946 
separation examination was negative for any eye abnormalities 
except myopia.  His corrected right eye vision was 20/30.

Information in the claims file indicates that the Veteran is 
a World War II combat veteran.  The Veteran does not report 
that the claimed injury occurred during combat and therefore, 
the combat presumption is not for application.  See 
38 U.S.C.A. § 1154(b);38 C.F.R. § 3.304(d).  Notwithstanding, 
the Veteran is competent to report that he got a coal cinder 
in his right eye during service.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002) (appellant competent to testify 
regarding symptoms capable of lay observation). 

Postservice medical records show treatment for numerous right 
eye problems and in August 2000, the Veteran underwent right 
eye corneal transplantation with intraocular lens 
explanation.  VA examination in April 2001 included diagnoses 
of (1) history of open angle glaucoma; (2) status post 
cataract extraction with aphakia in the right eye and 
posterior chamber intraocular lens in the left eye; and (3) 
status post-penetrating keratoplasty right eye secondary to 
bullous keratopathy.  

Although there is evidence of a current right eye disability, 
a grant of service connection requires evidence that such 
disability be related to service.  Even assuming the Veteran 
suffered the reported injury, the record does not contain any 
credible or competent evidence of chronic right eye 
disability, other than myopia, during service or for many 
years thereafter.  There is also no evidence that preexisting 
myopia increased in severity due to a superimposed injury.  
In this regard, the Board observes that uncorrected vision in 
the right eye was reported as 20/300 on enlistment and 20/200 
on separation.  [The Veteran's corrected right eye vision at 
enlistment is unknown.]  The Board considered the Veteran's 
contentions, but it finds the contemporaneously prepared in-
service medical record as well as the post service medical 
record to preponderate against his lay report of in-service 
right eye deterioration and continued symptoms.  
In making this determination, the Board considered the 
holding in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006), that the lack of contemporaneous medical records does 
not, in and of itself, render lay testimony not credible.  In 
this case, however, service treatment records show that the 
Veteran was seen for in-service ophthalmologic examinations 
after the alleged 1943 injury, and those examinations, 
conducted by medical professionals qualified to find, if 
extant, a chronic eye disorder, found absolutely no 
indication of any residual or continued complaints related to 
the claimed right eye injury.  It is also well to recall that 
evidence, such as that in this case, of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service before the first documented 
treatment, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The record does not contain competent evidence relating a 
current right eye disability to the reported in-service 
injury.  While the Veteran is competent to relate his claimed 
history, the probative value of his lay recollection is 
outweighed by the medical evidence of record which shows no 
relationship between such disability and an in-service injury 
occurring over 60 years ago.  

The Board acknowledges the Veteran's sincere belief that his 
current right eye problems are related to service; however, 
he is not competent to render an opinion which requires 
specialized medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).




ORDER

Entitlement to service connection for residuals of a right 
eye injury is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


